Citation Nr: 1706986	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for limited movement of the arms and hands.

2.  Entitlement to a rating in excess of 50 percent for the thoracic spine from December 16, 2003 to June 30, 2008.

3.  Entitlement to a rating in excess of 50 percent for depression.

4.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy prior to October 2, 2013, and a rating in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for right upper extremity radiculopathy.

6.  Entitlement to a rating in excess of 20 percent for neuropathy of the left lower extremity.

7.  Entitlement to schedular and extraschedular total disability based on individual unemployability (TDIU) prior to November 13, 2009.

8.  Entitlement to Dependents' Educational Assistance (DEA) prior to November 13, 2009.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1978 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

The Veteran initially filed a claim for an increased rating for his spine disorder in December 2003.  A May 2004 rating decision provided an increased 40 percent rating, effective December 16, 2003 (date of his claim).  He filed a timely notice of disagreement with this rating in December 2004.  In May 2005, his rating was increased to 50 percent.  In December 2007 the RO issued a proposed reduction from 50 to 20 percent for his thoracic spine disability.  He filed a notice of disagreement with the reduction in August 2008.  A June 2009 Statement of the Case only addressed the reduction on appeal.  In July 2015, the Board took jurisdiction of the Veteran's increased rating claims for his spine disability, stemming from his December 16, 2003 claim, and encompassing the propriety of the reduction claim.

The July 2015 Board decision addressed a number of issues on appeal, deciding some and remanding others.  Pertinent to the claims currently on appeal, the Board provided the following decisions in July 2015 (among others): 1) the reduction of the rating for the thoracic spine from 50 percent to 20 percent, effective July 1, 2008 was proper; 2) for the period from July 1, 2008 to December 14, 2009, a rating in excess of 20 percent for the thoracic spine was denied; 4) for the period from December 15, 2009 onward (excluding May 23, 2011 to August 1, 2011 for temporary total rating) a 40 percent rating for thoracic spine disability was granted; 5) an extension of temporary total rating for convalescence beyond July 31, 2011 was denied; and 7) the criteria for a 20 percent rating for left lower extremity neuropathy was granted.

Additionally, the Board remanded the issues currently on appeal for additional development, including whether a rating in excess of 20 percent for left lower extremity neuropathy is warranted.  The issues were remanded for additional VA examinations, a statement of the case (SOC) to address the Veteran's claim for a rating in excess of 50 percent for his thoracic spine from December 16, 2003 to June 30, 2008, and obtaining additional records.

The Board notes that the RO provided a SOC in March 2016 that addressed all of the staged ratings for the Veteran's spine from July 1998 to the present.  The Veteran then submitted a timely substantive appeal to this March 2016 SOC.  Although the SOC addressed the Veteran's staged ratings from 1998 to the present, the only issue on appeal is for his rating from December 16, 2003 to June 30, 2008.  The staged ratings from July 1, 2008 onward were decided by the Board in the July 2015 Board decision, and there is no indication that these ratings have been appealed to a higher court.  Additionally, the Veteran was provided a 20 percent rating for his spine in an October 1998 rating decision which he did not timely appeal.  His next claim for an increased rating for his back occurred in December 2003.  VA does not have the authority to reach back to the October 1998 rating decision after it became final without a claim for clear and unmistakable error having been presented by the Veteran.  The Board could find no such claim in the record, and the March 2016 SOC did not indicate why the 1998 rating was being addressed.  As such, the singular thoracic spine rating on appeal is for a rating in excess of 50 percent for the period from December 16, 2003 (date of his claim for an increased rating) to June 30, 2008.

Additionally, a March 2016 supplemental SOC (SSOC) addressed entitlement to increased ratings for the Veteran's right lower extremity neuropathy.  However, this issue was not previously on appeal and appears to have been added to the SSOC in error.  Given that this issue was not appealed by the Veteran or raised by the Board in the 2015 decision, the Board will not take appellate jurisdiction over it in this decision and remand.

In a May 2015 statement, the Veteran's attorney withdrew his request for a Board hearing.

The issue(s) of entitlement to service connection for bilateral hand and arm weakness, entitlement to increased ratings for right and left upper extremity radiculopathy, and increased rating for left lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from December 16, 2003 to June 30, 2008, the Veteran's thoracic spine disability manifested in flexion to 10 degrees, and was described as having unfavorable ankylosis due to difficulty with walking and inability to turn his upper body.  The Veteran did not have unfavorable ankylosis of the entire spine or incapacitating episodes of intervertebral disc syndrome lasting at least six weeks in the prior 12 months.

2.  During the period on appeal, the Veteran's major depressive disorder manifested in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  The Veteran has a high school education.  He has prior work experience as a police officer, truck driver, and plant nursery supervisor.  Throughout his life, his employment was of a physical nature.

4.  From December 16, 2003 to June 30, 2008, the Veteran was service connected for a thoracic spine disability (50 percent), cervical spine disability (20 percent), left lower extremity neuropathy (10 percent), and right lower extremity neuropathy (10 percent).  With the bilateral factor, the Veteran had a combined 70 percent rating from December 16, 2003 to June 30, 2008 and met the schedular criteria for TDIU.

5.  From July 1, 2008 to November 12, 2009, the Veteran was service connected for a thoracic spine disability (20 percent), a cervical spine disability (10 percent), left lower extremity neuropathy (10 percent), and right lower extremity neuropathy (10 percent).  With the bilateral factor, the Veteran had a combined 40 percent rating from July 1, 2008 to November 12, 2009 and did not meet the schedular criteria for TDIU.

6.  The Veteran was last gainfully employed on October 26, 2004.

7.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities, in conjunction with his education and work history, rendered him unable to obtain and maintain gainful employment from October 26, 2004 to November 12, 2009.

8.  As the date that TDIU is granted is October 26, 2004, the date entitlement to DEA benefits arose is October 26, 2004.


CONCLUSIONS OF LAW

1.  For the period from December 16, 2003 to June 30, 2008, the criteria for a rating in excess of 50 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14 , 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243 (2016).

2.  The criteria for an initial rating in excess of 50 percent for the Veteran's service-connected depression have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9434.

3.  From October 26, 2004 to November 12, 2009, the criteria for schedular and extraschedular TDIU are met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 4.1 , 4.3, 4.10, 4.16(a), (b).

4.  From October 26, 2004 to November 12, 2009, the criteria for a grant of DEA benefits are met.  38 U.S.C.A. §§ 3500 , 3501, 3510; 38 C.F.R. § 21.3021.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters provided in June 2004, July 2004, June 2007, November 2009, January 2011, February 2012, March 2012 and March 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent post service treatment records have been obtained, including Social Security Administration (SSA) records.  The RO arranged for a VA examinations in 2016, 2013, 2012, 2011, 2010, 2009, 2007 and 2004.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Veteran's thoracic spine claim on appeal is based upon dates from 2003 to 2008, and therefore a new VA examination would not provide additional pertinent medical evidence.  The Veteran was afforded a VA psychiatric evaluation in 2016, and additional neurological testing and opinions were provided in 2016.  Additionally, the Veteran's TDIU and DEA benefits are being sought for the period prior to November 2009.  As the Veteran did not meet the schedular requirements, the 2015 and the Board sought an opinion from the Director of Compensation, which was provided in August 2016.  The Board notes that some of the issues on appeal are being remanded for adequate examinations and opinions.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims not being remanded, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Increased Ratings

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

VA regulations, set forth at 38 C.F.R. §§ 4.40 , 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Thoracic spine from December 16, 2003 to June 30, 2008

By way of history, the Board notes that the Veteran was granted service connection for residuals of a fracture of T12 thoracic vertebrae in a December 1997 rating decision.  He was initially provided a 10 percent rating, effective October 21, 1997.  An October 1998 rating decision provided an increased 20 percent rating, effective July 28, 1998.

The Veteran filed the current claim on appeal for an increased thoracic spine rating on December 16, 2003.  He reported pressure in both shoulder blades and state he had to stop taking two of his three medications for his spine as they were not allowed to be used while working as a truck driver. 

A May 2004 rating decision provided the Veteran with a 40 percent rating, effective December 16, 2003.  In December 2004, the Veteran submitted a timely notice of disagreement with this rating, stating his "condition of the lower spine ha[d] suffered changes as a result of the fracture of T12."

A March 2005 rating decision provided an increased 50 percent rating, effective December 16, 2003.  He was also provided separate ratings for right and left lower extremity neuropathy.

As described in greater detail in the July 2015 Board decision, the RO decreased the Veteran's thoracic spine rating from 50 percent to 20 percent, effective July 1, 2008 in an April 2008 rating decision.  The Veteran appealed this reduction to the Board.  In the July 2015 decision, the Board found that the reductions were proper.  The Board additionally addressed the downstream issue of increased ratings for the thoracic spine from July 1, 2008 onward.  However, as the RO had not provided a SOC for the Veteran's December 2004 notice of disagreement, the Board remanded the issue of an increased rating for his thoracic spine from December 16, 2003 to June 30, 2009 for the issuance of an SOC.  The SOC was provided in March 2016, and the Veteran provided a timely substantive appeal.

Turning to the medical evidence of record for the increased rating period on appeal, a February 2004 Oklahoma Disability determination evaluation showed thoracolumbar flexion to 30 degrees.  He had positive straight leg raise testing on both sides with both sitting and lying down.  There was no tenderness to the spine and minimal paraspinal spasm.

The Veteran was afforded a fee-basis VA examination in March 2004.  He had muscle spasm with associated tenderness.  His range of motion was flexion to 10 degrees with pain, extension to 8 degrees with pain.  The examiner found that ankylosis was present because the Veteran had "difficulty with walking because of his limited vision because of the inability to turn his upper body."  His lateral flexion was limited to 5 degrees, and his rotation was limited to 2 degrees.  He was noted to have intervertebral disc syndrome (IVDS) in the upper thoracic and down to the lower lumbar area.  His spine disability did not result in bowel or bladder dysfunction.  He was diagnosed with mild degenerative changes of the mid-lower thoracic spine.  The examiner noted that the "status-post compression fracture of T12 with changes in the lower cervical area with subluxation is probably causing many of the neurological symptoms in the upper thoracic area, the stiffness, and the inability to move throughout the rest of his lumbar spine.  More likely than not this is related to the previous service-connected injury.

In February 2005, the Veteran had a VA neurosurgery consultation.  He reported that he injured his back in service and was "supposed to be placed on bedrest, but was instead immediately back at work."  This resulted in the same spot in his back bothering him for 20 years, but "he fell [in January 2005] on a wet ramp" and reinjured his back.  He had tenderness at approximately T7 and very slight scoliosis.  On back exam he could bend forward only to touch his knees but could not increase the range by bending his knees.  He stated that it made his back hurt worse.  

In March 2005, VA treatment records noted the Veteran had a compression fracture in his upper back in the Navy, and has had pain for 20 years.  It did not bother him for a long time, but in the last five years it worsened.  He reported constant pain and shooting pain.  He could not stand or sit for too long (15 mins and 45 mins respectively).  Another March 2005 record noted that the Veteran had back flexion to 50 degrees, and back pain with all movements.

A September 2005 private MRI showed degenerative disc disease of mild to moderate severity at all levels.  He had mild anterior wedging of T3, T6, T7 and T12, all compatible with old injuries.  There was no cord compression, cord enlargement or cord syrinx.  There was no pathologic enhancement identified within the vertebral bodies, epidural space, or thoracic cord that would suggest inflammatory or neoplastic process.

In June 2007, the Veteran was afforded a fee-basis VA examination.  The Veteran had an abnormal gait, with limp to the left.  He had thoracic flexion to 70 degrees, with pain at 60 degrees.  He had additional loss of motion of 5 degrees with repetitive use on testing.  The examiner noted that there were no signs of IVDS with chronic and permanent root damage.  He was diagnosed with compression fracture of T12 with degenerative changes.  

In June 2008, the Veteran complained of increased mid-thoracic pain in the past week.  He was very tender in his mid-thoracic paraspinal area.  He was diagnosed with exacerbation of chronic thoracic spine pain, with possible new fracture post his recent fall. 

As noted above, the Veteran filed his claim for an increased thoracic spine rating in December 2003.  The criteria for rating back disabilities in the VA Schedule for Rating Disabilities was revised effective September 26, 2003.  As such, his increased rating claims will be addressed with the revised General Rating Formula for Diseases and Injuries of the Spine or under the Formal for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A review of the Veteran's VA examinations and treatment records reflexes changes in his thoracolumbar range of motion over the years.  In February 2004, he had forward flexion to 30 degrees without pain, but in March 2004 he had flexion to 10 degrees and his movement was so limited the examiner assessed "unfavorable ankylosis."  In March 2005, his flexion was to 50 degrees, with pain throughout the motion.  In June 2007 the Veteran had flexion to 70 degrees, with pain at 60 degrees and with a loss of 5 degrees with repetitive testing.  

Initially, the Board notes that the medical evidence does not support that the Veteran had incapacitating episodes of IVDS for at least 6 weeks in a 12-month period during the period on appeal from December 16, 2003 to June 30, 2008.  The Board reviewed a significant number of medical records and did not find indications of physician-prescribed bedrest.

Regarding the Veteran's current 50 percent rating, the Board finds that the evidence does not support a 50 percent rating.  The General Rating Formula, under Note (5) defines ankylosis as the spine being "fixed in flexion or extension."  Unfavorable ankylosis required being fixed in flexion or extension and resulting in one of a number of additional list of impacts, including difficulty walking because of a limited line of vision.  Note (5) also noted that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Given that ankylosis requires "fixation in flexion or extension," the medical evidence from 2003 to 2008 does not show that the Veteran had ankylosis.  The March 2004 examiner noted that the Veteran had unfavorable ankylosis, and, indeed, the Veteran had difficulty walking due to a limited line of vision during that examination.  However, the examiner also noted that the Veteran had movement in all direction, though very limited.  He had flexion to 10 degrees, extension to 8 degrees, lateral flexion to five degrees and rotation to two degrees.  Additionally, the other medical evidence of records indicates greater ranges of motion, including the month prior to the March 2004 examination and through June 2008.  Although the Board notes that the evidence of record does not support the 50 percent rating currently assigned from December 16, 2003 to June 30, 2008, the Board will not disturb this 50 percent rating.

A high rating than 50 percent is not warranted as the record does not show that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine during the period on appeal, and during the period on appeal the Veteran's cervical spine was not ankylosed.  In February 2004, the Veteran's cervical spine was noted to have flexion to 30 degrees, pain free.  In May 2004, the Veteran's fee-basis VA examination showed cervical flexion to 20 degrees, with pain at 20 degrees.  In June 2007, the Veteran's cervical spine was noted to have flexion to 45 degrees, with pain at 45 degrees, and without additional loss of motion with repetitive testing.  

As the record does not show that from December 16, 2003 to June 30, 2008 the Veteran had incapacitating episodes of IVDS of at least six weeks in a 12 month period, he did not have unfavorably ankylosis of the thoracolumbar spine, and he did not have unfavorable ankylosis of the entire spine, a rating in excess of 50 percent is not warranted.  



Depression

The Veteran filed a claim for service connection for depression in February 2012.  He was initially denied service connection for depression in a July 2012 rating decision; however, depression was granted in a February 2013 rating decision, with an initial 50 percent rating, effective February 3, 2012.

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.

The Board notes that the DSM-IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308  (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  During his period of appeal, the Veteran's depression symptoms have been addressed by the 2013 examiner under the DSM-IV and the 2016 examiner under the DSM-V.

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

Notably, although the Veteran did not apply for service connection for depression until 2012, the virtual record contains psychiatric complaints from as early as 1999.  In October 1999, the Veteran was noted to be upset over recent loss of eyesight and was assigned a GAF of 50.  In September 2000, he reported ten years of progressive depression.  

In October 2004, the Veteran was noted to have a restricted affect and neutral mood.  He was calm and goal-oriented.  He denied suicidal and homicidal ideation.  He was assigned a GAF of 47.  In December 2004, he reported marital problems and that his "beloved stepfather" had died suddenly the week prior.  He was less anxious and made "more eye contact."  He had underlying anger and depression evidence, although the Veteran actually denied feeling angry.  He stated he was "constantly frustrated."  Another December 2004 record noted the Veteran cried at intervals during the session and gave "terse answers."  He was again noted to have underlying frustration and anger.

In January 2005, the Veteran reported he had come "to peace with his marital situation."  He stated he "fell again" and was in great pain.  He recently found himself more open and outgoing with his children.  Objectively, his affect was improved and his mood had "markedly improved."  He was smiling and "forward-looking with enthusiasm."

In February 2005, a VA neurosurgery consultation included that the Veteran was recently told to move out by his wife, who wished to divorce.  The neurologist noted the Veteran appeared somewhat tense and angry.

Also in February 2005, the Veteran had a psychiatric work-up.  The Veteran reported that two years prior he fell at work and broke both elbows, and had a compression fracture in his back and fractured his left shoulder.  He was noted to be severely depressed on the Beck Depression Inventory; he also had severe anxiety.  His concentration moderately impaired.  He was noted to have a pain disorder associated with both psychological factors and a general medical condition.  On a Mental Residual Functional Capacity Assessment he was noted to have moderate limitation in the ability to remember work-like procedures, maintain concentration, work in coordination with others, make simple work-related decisions, accept instructions, understand and remember detailed instructions, perform activities within a schedule, complete a normal workweek without interruptions from psychiatric symptoms.  He was noted to have some paranoia, with the examples provided that he thought his wife cheated on him and that he keeps a gun handy.  His judgment was "markedly poor."

In June 2007, the Veteran sought grief counseling after losing his brother in December 2006.  He was neatly groomed but dysthymic with a congruent affect.  He had some ideation of "going to sleep" but no intent or plan to harm himself.  

In October 2007, the Veteran reported uncontrollable crying, angry outbursts, lack of energy and social withdrawal.  He stated he did not wash his dishes.  He felt his symptoms began, to a milder extent, in 2006.  He stated he considered suicide, but did not follow through for the sake of his children.  He was assigned a GAF of 45 and started on psychiatric medication.  He avoided contact and his speech was halting due to his tearfulness.  In another October 2007 record, the Veteran was noted to have been having one of his "better days."  His medication was allowing him to sleep.  He was neatly groomed, alert and oriented.  He had good eye contact and was not tearful.  He "made a joke or two."  His speech was soft, but normal.  He was assigned a GAF of 45.  

In November 2007, he was assigned a GAF of 49.  He was appropriately groomed, made good eye contact, and his speech was without abnormality.  He had a restricted affect.  His mood was "more depressed than last session" but he denied homicidal and suicidal ideation.  Another November 2007 record noted the Veteran was well-groomed, alert and provided good eye contact.  His speech was normal, his affect restricted and his mood depressed.  He was sleeping better, and was volunteering as a member of La Casa, serving as a monitor for the court.  At the end of November 2007, he reported sleeping better but that he continued to break out into tears for no reason and felt "quite depressed."  He was forcing himself to go out more and more and he was working in his yard.  He enjoyed Thanksgiving with his children and grandchildren.  On mental status evaluation, he was neatly groomed, oriented and had good eye contact.  He had a restricted affect and his mood was more depressed than his prior session.  He had no hallucinations and good judgment.  He denied suicidal and homicidal ideation.  He was assigned a GAF of 49.  

By December 2007, the Veteran reported he was feeling "much better," with fewer crying spells.  He smiled describing Christmas with grandchildren.  He was assigned a GAF of 58.   He had good eye contact.  He was alert and oriented, had normal speech, and a normal range of affect.  His mood was mildly depressed, which was "a significant improvement."  He made jokes during the interview.  His thoughts were logical, with no preoccupations or flight of ideas.  His insight was fair and judgement was good.  He denied hallucinations and suicidal ideation.  The Veteran reported he "was very committed to his work with abused and neglected children."

By April 2008, the Veteran reported he had more "good days" and was sleeping better.  He was trying to be more social, and trying new ways to be healthy, such as yoga.  Another April 2008 record noted the Veteran's report that he was doing "much better" since his last session.   He was active with volunteer legal work, and reported increased energy.   He was "working out a lot" and saw his children frequently.  He was neatly groomed, and greeted the provider with a smile.  He had a normal range of affect and a neutral mood, objectively.  His thoughts were logical and well-connected.  He had no unusual preoccupations.   He denied audio and visual hallucinations.   His insight was fair and his judgment was good.   The Veteran denied homicidal and suicidal ideation.   He reported doing "very well and really enjoying getting back to his legal advocate volunteer work."  He was assigned a GAF of 65.  He was assessed with "resolving major depression, mild stressors."

There is a gap in treatment records around 2010.  In May 2011, the Veteran had VA mental health treatment.  He was neatly groomed, cooperative, and provided good eye-contact.  He had normal speech and a mildly depressed mood.  He had a broad affect with normal range and intensity and appropriate to content.  He was oriented and logical.  He denied delusions and hallucinations.  He also denied suicidal and homicidal ideation.   He was assigned a GAF of 65.  

In October 2012, during a primary care physician visit, the Veteran reported he had some feelings of depression but did not want to take any antidepressants because he thought that prior use of Citalopram had caused some blindness in his right eye.  He denied suicidal and homicidal ideation.  He stated he quit drinking three years ago and denied a history of any DUIs or DWIs.  He was assessed with "possible depression," but he declined treatment.

A November 2015 VA treatment record noted that eh Veteran took his grandchildren to school.  A January 2016 primary care physician record noted that the Veteran divorced from his third wife in 2005.  He stated he quit drinking six years prior and he denied marijuana use.  He reported that recently his son was struck by a car and was in the hospital with multiple broken bones.  

In January 2013, the Veteran was afforded a fee-basis VA examination.  He was diagnosed with major depressive disorder and assigned a GAF of 58.  The examiner selected that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation as a result of his service-connected depression.  The Veteran endorsed symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances.  The Veteran denied suicidal ideation.  The examiner found that the Veteran's depression was at least as likely as not due to his in-service spine injury.   His pain and decreased functioning had an "adverse effect on his psychological state, culminating in severe depression."  His work had been severely curtailed by his back problems.  The Veteran was withdrawn and isolated, and "bitter and resentful that he did not receive the treatment he thought he should have gotten while he was in the service."

In February 2016, the Veteran was provided a fee-basis VA examination.  He was diagnosed with major depressive disorder, recurrent, moderate under the DSM-V.  The examiner selected that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation due to his service-connected depression.  The Veteran stated he first sought mental health treatment in 1999 due to depression.  He was in treatment for depression until 2011.  At the time of the evaluation, he was not receiving mental health treatment and he denied suicidal ideation.  He described symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and disturbances of motivation and mood.  The evaluator noted that the Veteran remembered him from the previous evaluation.  The Veteran was described as friendly, open and cooperative throughout the interview and he was a good historian.  Following the interview, the evaluator noted that the Veteran needed to seek follow up treatment.  He required mental health treatment for symptoms of moderate, recurrent major depressive disorder.

The Board notes that historically, the Veteran had greater psychiatric symptoms in 2004 to 2007, with improvement noted in 2008.  The Veteran stopped seeking psychiatric treatment in 2010 or 2011, which has continued until at least February 2016.  

During his period of increased symptoms from roughly 2004 to 2007, the Veteran went through a divorce and suffered the untimely death of his brother and stepfather.  During that period he had depression with symptoms including terse or halting speech, crying spells, suicidal ideation, impaired judgment (alcohol use), social isolation/withdrawal, anger and frustration, and disturbances of motivation and mood.  The Board notes that suicidal ideation is addressed in the 70 percent and 100 percent ratings.  However, the majority of the Veteran's symptoms during this period fell between the 30 and 50 percent rating criteria.  The Veteran was not noted to have symptoms such as panic attacks, difficulty understanding complex commands, impairment of short- and long-term memory, and impaired abstract thinking.  Although the Veteran was going through a divorce, his treatment records indicated he continued to have a relationship with his children and grandchildren.  However, the Board will provide the benefit of the doubt that the Veteran had difficulty establishing and maintaining effective work and social relationships.

GAF scores throughout included: 58 (2013), 65 (2011), 65 (2008), 58 (2007), 49 (2007), 45 (2007), 53 (2007), 49 (2007), 50 (1999).  Scores from 61 to 70 indicate mild symptoms.  Scores from 51 to 60 indicate moderate symptoms.  And scores from 41 to 50 indicate serious symptoms.  Generally these GAF scores support the overall understanding that the Veteran's psychiatric symptoms and signs improved after 2008.   

From 2008 onward, the Veteran's depression symptoms improved.  He continued to have a depressed mood (although noted to have "markedly" improved), sleep disturbances, suspiciousness, and he additionally reported mild memory loss and disturbances of motivation and mood.  Regarding memory, the 2016 examiner noted that the Veteran remembered him from the 2013 examination.  The Veteran no longer had crying spells or suicidal ideation from 2008 onward.  He had increased social contacts, including with his children and grandchildren, but also through his volunteer work with children in the court system.  His speech, thought process, judgment and insight were all improved from 2008 onward.  Both the 2013 and 2016 examiners selected that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent period to perform occupational tasks as a result of his depression; this is the criteria for a 30 percent rating.

Overall, the Board finds that the Veteran's symptoms have fallen between a 30 percent and 50 percent rating.  His greater symptoms occurred prior to his application for benefits.  In fact, by 2012 when he applied for service connection, the Veteran had already decided to discontinue psychiatric treatment.  Generally, the Board would assign a 30 percent rating for this period on appeal, but as the Veteran is currently receiving a 50 percent rating, the Board will not disturb this higher rating.  A 70 percent, or higher, rating is not warranted as the record does not show symptoms such as suicidal ideation (since 2007, without intent), obsessional ritual, illogical/obscure/irrelevant speech, near-continuous panic or depression affecting the ability to function independently (the Veteran lives alone and completes his activities of daily living independently), impaired impulse control (the Veteran has denied any legal trouble throughout life and has not reported any periods of violence), spatial disorientation (again, the Veteran's lives independently), neglect of personal hygiene (he has been neatly groomed on all occasions), or difficulty adapting to stressful circumstances (the Veteran was able to remediate and rebuild his home after a fire).  

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting a higher disability evaluation for the Veteran's service-connected depression.  Thus, the benefit sought on appeal is denied.  

Extraschedular evaluations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations noted above are adequate.  The thoracic spine and depression symptoms are contemplated by the schedular criteria and additional higher ratings are available.  The Board has noted when the Veteran's symptoms span different ratings under the criteria.  For both his thoracic spine, the Board discussed how the Veteran's symptoms did not meet the criteria for the rating he has assigned, but that the Board would not disturb the higher rating.  For his depression, the Board discussed how his symptoms fell between the 30 and 50 percent ratings, but that more recent records, including all treatment since the Veteran filed his claim more closely approximated the 30 percent rating.  Nonetheless, again the Board did not disturb the Veteran's higher 50 percent rating.  The Board additionally notes that the Veteran's neurological symptoms are separate rated from his thoracic spine disability, and are separately on appeal.  The Board discussed why the Veteran's symptoms did not reach the next higher level of symptoms associated with an increased rating for each disability.  As such, the diagnostic criteria reasonable describe and contemplate the severity and symptomatology of the Veteran's spine and psychiatric disorders.  The Veteran was not hospitalized for his spine (during the applicable period on appeal) or psychiatric disability.  As the rating schedules are adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Veteran is service-connected for upper and lower extremity radiculopathy, headaches, and depression in association with his spine disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU/DEA

By way of history, the Veteran filed a claim for an increased rating for his thoracic spine in December 2003.  He was provided an increased rating; however, he appealed that rating, and continued that appeal through to this Board decision.  In April 2005, he filed a claim for TDIU in April 2005.  The Veteran's claim for TDIU was denied in a July 2005 rating decision.  The Veteran did not appeal that decision, and generally an unappealed decision becomes final within one year of notification of the decision.

The Veteran again filed a formal claim for TDIU in May 2007, and was denied entitlement to TDIU in a December 2007 rating decision.  The Veteran initiated an appeal of this denial.  While awaiting the appeal of the denial of TDIU, a November 2013 rating decision granted TDIU, effective November 13, 2009.  The Veteran then appealed the effective date assigned for his grant of TDIU.  Previously, the RO and the Board addressed the Veteran's claims on appeal as ones for earlier effective dates for the grant of TDIU and DEA benefits.  However, the Board notes that a claim for an increased rating is considered a claim for TDIU where the record also indicates that employment is impacted. See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  

The Veteran's claim for an earlier DEA effective date is intertwined with his TDIU effective date claim.

As a claim for TDIU is part of an increased rating claim, and the record reasonably raised that the Veteran's thoracic spine disability rendered him unemployable, the Board will consider the Veteran's claim for TDIU to have been pending on appeal since the date of his claim for an increased rating for his thoracic spine disability.  

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 

Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16 (b).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one.  See 38 C.F.R. § 4.16 (a)(2).

Currently, the Veteran meets the criteria for schedular TDIU from December 16, 2003 to June 30, 2008.  He does not meet the criteria for schedular TDIU from July 1, 2008 through November 12, 2009.

An extraschedular TDIU may be assigned to a veteran who is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a); in such cases, the rating authority should refer the matter to the Director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16 (b). 

However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service-connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).  In July 2015, the Board remanded the Veteran's claim for TDIU prior to November 13, 2009 to the Director of the Compensation Service, and his opinion was provided in March 2016.

In May 2007, the Veteran provided a formal claim (VA Form 21-8940) for TDIU.  He noted that he was unable to work as a result of his back disability.  He stated he last worked on October 26, 2004.  He provided a work history of working as a truck driver from 1998 to 2002.  The form did not include information about his employment from 2002 to 2004.  He stated that he did not expect to receive worker's compensation benefits or retirement benefits from his prior employment.  In a note on the form, the Veteran stated he had to quit his job due to his service-connected back disorder and he became entitled to SSA benefits effective October 2006.

SSA paperwork noted that the Veteran filed for benefits on October 28, 2003, alleging disability since June 20, 2003.  He was initially found to be not disabled through June 9, 2004 (date of the SSA determination).  The Veteran appealed this decision, and alleged that his disability onset date was October 26, 2004.  A subsequent December (date is removed) SSA determination found that the Veteran was disabled beginning October 26, 2004 as a result of disorders of the back, discogenic and degenerative, and osteoarthritis and allied disorders.  The Veteran's "severe disabilities" listed in his appeal hearing were degenerative joint disease, degenerative disc disease, depression and anxiety.  He was noted to have a work-related injury to his right elbow and underwent a right radial head replacement and excision of mass right elbow in January 2004.  He was noted to have a diagnosis of depression from October 2004, and a Mental Residual Functional Capacity Assessment was interpreted to show the Veteran had a moderate to marked limitations in many work situations, such as understanding and detailed instructions, performing activities within a schedule and completing a normal workweek without interruptions as a result of his psychiatric disorder.  He was noted to have left forearm and right shoulder joint changes.  He also had difficulty with range of motion of hit thoracic spine, as well as difficulty "heel walking" due to back pain.  During his appeal hearing, a vocational expert noted that the Veteran was restricted to a range of light work because of his limitations on lifting greater than 20 pounds occasionally and 10 pounds frequently, standing/walking no more than 6 hours and sitting no more than 5 hours.  Non-exertionally, the Veteran was moderately limited in his ability to maintain attention and concentration for extended periods, complete a normal workweek without interruptions from psychological symptoms, or interact appropriately with the public.  His past relevant work was noted to have been as a truck driver, wood worker, nursery worker, police officer and deputy sheriff.  The vocational expert indicated that his prior employment had required more than light exertion. 

As noted above, in a March 2004 VA examination, the Veteran had flexion limited to 10 degrees, with additional limitations of motion, including rotation limited to two degrees.  He was noted ton have a difficult time walking because of his limited vision due to an inability to turn his upper body.

An August 2004 VA record noted that the Veteran reported to his primary care physician that he used to drive a truck but he had not been able to work because of fractured elbows in 2002/2003 falls.

In October 2004, the Veteran reported to a mental health care provider that he had been unemployed for a year since breaking his right elbow.  He was on worker's compensation but had no direct income.  He previously ran the planting crew for a nursery.

In June 2007, the Veteran reported to a VA care provider that he was working in "shop" with his son.

A June 2007 VA spine examination revealed lumbar flexion to 70 degrees with pain at 60 degrees.  Additional testing resulted in the loss of 5 additional degrees (55 degrees, at worst, although unspecified).  

A November 2008 letter from JTS Express noted that they were unable to hire the Veteran due to his ongoing health issues and the physical demands of being a truck driver. 

A December 2009 VA spine evaluation noted that the Veteran had thoracic flexion to 40 degrees, but after repeat testing he lost his range of motion (zero degrees).  The examiner noted that the Veteran was "able to do some type of work, as noted by volunteering legal services and working around the house, living alone, completing activities of daily living and the minimal pathology on x-rays" of his thoracic spine.

An October 2010 spine evaluation noted the Veteran had thoracic flexion to 40 degrees, with pain at 30 degrees, and no additional loss of motion with repeat testing.  He had some motor weakness of the left foot extension.

An October 2013 spine evaluation noted that the Veteran's thoracic spine disability impacted his ability to work by limiting him from jobs that require bending, lifting, sitting and standing.  At that time he had forward flexion to 15 degrees, with pain at 10 degrees, but without additional loss of motion with repeat testing.

An October 2015 VA treatment record noted that the Veteran was "working on cars as a mechanic," and was a former police officer and truck driver.

In August 2016, the Director of Compensation Services provided an advisory opinion on the Veteran's claim for extraschedular TDIU.  The Director noted that the Veteran had a combined 40 percent evaluation from July 1, 2008 to November 12, 2009.  The Veteran claimed TDIU citing his back condition as the reason he stopped working as a truck driver in October 2004.  His "medical history included low back pain, atypical chest pain, contusions including the foot, chondric headaches, hearing loss, type II diabetes, leukocytosis, osteopenia, dysphagia, restless leg syndrome, conversion disorder, depression and bladder neck obstruction.  Cervical spine degenerative disc and joint disease as well as bilateral lower extremity weakness were diagnosed."  The Director noted that the Veteran's functional impact was "limitation of physical activity."  The Director found that there was no evidence of TDIU due solely to service-connected conditions, nor any evidence that the rating schedule was shown to be impractical, or that there was "collective impact."  The medical evidence was noted to "indicate his physical activity was limited but not precluded."  The Veteran had several non-service connected disabilities, "which have not been differentiated from his back condition (Cathell v. Brown)."  The Director advised that extraschedular TDIU was not warranted.

Again, the Veteran meets the schedular requirements for TDIU from December 16, 2003 to June 30, 2008 due to his thoracic spine, cervical spine, and lower extremity neuropathy ratings.  From July 1, 2008 to November 12, 2009, the Veteran does not meet the schedular requirement for TDIU for the same service-connected disabilities.  This is because, effective July 1, 2008, the RO reduced the Veteran's ratings for his thoracic and cervical spine disabilities based on a VA examination showing improvement in his symptoms.  Notably, the Veteran has reported to VA and SSA that he was last gainfully employed on October 26, 2004.  

Although SSA records indicate that the Veteran's psychiatric disorder (which were not service-connected during the time on appeal for TDIU/DEA benefits) symptoms were a moderate to marked interference with his employability, he was also noted to be restricted to light work due, in part, to his thoracic and cervical spine disabilities.  The SSA records noted that the Veteran had right shoulder, right elbow and left arm disabilities as well.  The vocational expert did not provide testimony on what portion of the Veteran's limitation to light work was a result of his cervical and thoracic spine disabilities.  After a review of his extensive treatment and VA examinations records, the Board will resolve reasonable doubt in the Veteran's favor and finds that prior to November 13, 2009, the Veteran's spine disabilities limited his physical employment to light work.

With a limitation on physical employment to light work, a high school education, and a work history that singularly required physical employment (police officer, truck driver, plant nursery worker), the Board finds that the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful, non-marginal, employment, from October 26, 2004.  This provides TDIU on a schedular and extraschedular basis for the Veteran.  Although medical records showed a brief improvement in his thoracic and cervical spine range of motion and functioning from July 1, 2008 to December 15, 2009 (roughly 1.5 years), this improvement occurred while the Veteran was unemployed, and therefore less likely to be straining his service-connected conditions. 

Resolving reasonable doubt in the Veteran's favor, and taking into consideration his work history of physically demanding jobs, his service-connected disabilities (thoracic spine, cervical spine, and lower extremity neurological conditions) have rendered him unable to obtain and maintaining gainful, non-marginal, employment since October 26, 2004 (the date he has indicated he was last employed).

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807 (a), 21.3021.  The Veteran's grant of DEA benefits was provided in connection with his grant of entitlement to TDIU.  

As the date that TDIU was granted has been provided as October 26, 2004 in this decision, the date entitlement to DEA benefits arose is also October 26, 2004.





ORDER

Entitlement to a rating in excess of 50 percent for a thoracic spine disability from December 16, 2003 to June 30, 2008, is denied.

Entitlement to an initial rating in excess of 50 percent for depression is denied.

Entitlement to schedular and extraschedular TDIU for the period from October 26, 2004 to November 12, 2009 is granted, subject to the laws and regulations for payment of monetary benefits.

Entitlement to DEA benefits for the period from October 26, 2004 to November 12, 2009 is granted, subject to the laws and regulations for payment of monetary benefits.


REMAND

Neurological claims and Service connection for hands/arms

The Veteran currently has claims of entitlement to service connection for bilateral hand and arm limited motion, as well as claims for increased ratings for bilateral upper extremity radiculopathy and left lower extremity neuropathy on appeal.

Currently, medical evidence and opinions provide varying etiologies for the Veteran's neurological disorders and subjective complaints of "weakness."  Several records indicate that the Veteran's neurological symptoms do not appear to be correlated with his service-connected thoracic and cervical spine disabilities, but also do not provide an alternative etiology to these disabilities.  Lastly, it does not appear examiners reviewed some of the Veteran's older medical records contained in his SSA records, regarding injuries to his upper extremities that may impact the evaluations of his upper extremity neurological findings.  The Board has provided some medical history below, given the size of the Veteran's virtual record.

In January 2001, the Veteran had an EMG due to a history of thoracic spine injury and complaints of left lower extremity weakness.  The EMG of the left L3-S1 myotomes was normal.  The right lower extremity was not tested as it was asymptomatic according to the Veteran.  A March 2001 record noted that the Veteran had had EMG/NCVs and MRI scans, which "did not reveal specific pathology."  A September 2001 neurological evaluation was noted to be normal.

SSA records contain an April 2002 record which showed the Veteran had a left radial head fracture without displacement following a work injury.  A June 2003 record noted the Veteran had a right elbow fracture/dislocation.  The radial head was broken, but it "reduced well."  In August 2003, the Veteran was noted to be six weeks out from a right elbow fractured dislocation.  He was having some distal radial/ulnar pain, but otherwise was improving.  In December 2003, a neurological evaluation showed normal strength (5/5) in the upper and lower extremities, and normal reflexes (2+) throughout.

In January 2004, the Veteran was knocked down by a section hose at work and fell on his outstretched right arm, with immediate pain and deformity.  He was noted to have had prior left shoulder surgery in the late 1990s.  On evaluation he had full range of motion of his fingers, thumb and wrist. He was tender along radial head.  The impression was of radial head fracture malunion with posttraumatic arthritis, and probable carpel tunnel syndrome.  Radian, median and ulnar nerves were intact to motor and sensory testing.  He had a positive Phalen's on the right, and positive Tinel's over the median nerve at the wrist, and a positive median nerve compression test.  He reported "some wrist pain and popping in addition to elbow pain and paresthesias" come and go.  

In February 2004, he underwent a right radial head resection and radial head replacement.  Two months later, he had minimal complaints and x-rays showed good placement of the implant.  Notably, an April 2004 private record contained in the SSA records included that an MRI showed difficulties in the left "elbow with breakdown of the capitellum and some breakdown as well of the radial head itself."

In March 2004, the Veteran was noted to have some decreased sensation in his "fractured arm."  However, in March 2005, the Veteran had normal sensation to pain, vibration, temperature and light touch in all four extremities.  An April 2005 VA neurosurgery consultation noted the Veteran had "very unusual sensory loss in that the right leg seemed to feel pins less well up to about the inguinal ligament and then felt it better in the hand but not involving the face.  It seemed to change around the shoulder.  The examiner noted that "one might think" the Veteran had multiple sclerosis, except he had good abdominal reflexes, which are usually absent in MS, "plus there was no difference in reflexes from which the bazaar sensory findings, one would think that reflexes would be slightly asymmetrical at the least and hyperreflexic at the worse with clonus, etc. but the Veteran had none of these findings."  The neurologist noted that a complete workup would include a brain and thoracic spine MRI, and a nuclear medicine bone scan.  It was also noted that he could be "watched" for any other developments, as his baseline study showed absolutely asymmetrical and perfect reflexes, good abdominals.  

By a June 2007 fee-basis VA examination, the Veteran had abnormal sensory function of the upper extremities with findings of weakness; however, the October 2007 addendum noted that the cause of the weakness and "neurological condition" was unknown.  

A January 2008 examination showed some diminished sensation to pinprick in the fingers of the right hand, although vibratory and position sense were intact.  He was diagnosed with paresthesias in both hands, but mostly the right upper extremity.  

In January 2008, the Veteran was afforded an EMG, which was noted as "normal."  On motor examination his left upper muscles were normal in strength.  In the right upper extremity there is some "submaximal effort" at the deltoid, biceps and triceps.  Right wrist extensors and intrinsic hand muscles were normal in strength.  The lower extremity muscles were normal in strength.  He had  some diminished sensation to pinprick noted in the fingers of the right hand.  His deep tendon reflexes are 1/4 in the biceps and 2/4 in the patella; plantar response was flexor bilaterally.  He was diagnosed with paresthesias in both hands, mostly in the right upper extremity, along with some complaints of some right arm weakness.  Cervical x-rays were noted to show no significant degenerative disc disease, no fracture, dislocation or destructive process.  The follow-up plan was to do EMG testing as well as B12 and hemoglobin A1c tests.

A December 2009 nerve examination, noted he had abnormal sensory function of his bilateral arms with diminished pinprick sensation.  His sensory function was also abnormal with diminished pinprick to the lower extremities.  He had normal reflexes at the biceps, triceps, knee and ankle.  He had objective weakness with loss of sensation of all four extremities.  Again, the examiner found that the cause of the peripheral nerve disease was unknown, but that it would be "difficult to find an anatomic correlation to compression fractures in the upper thoracic spine."  The examiner noted that "further neurologic work up to exclude Multiple sclerosis or other systemic neurologic disease would be helpful.  Neurologic consultation would be of value to determine the legitimacy of neurologic deficiency noted."

An April 2010 record noted the Veteran had left forearm surgery in 2008 and right elbow surgery in 1998.

In October 2010, he was found to have absent sensory function of the right ulnar nerve and of the left radial and ulnar nerves.  VA did not request that the examiner determine if the neurological findings were related to the Veteran's cervical spine disability, but he indicated that the absent sensory function was a result of impairment in the C6 and C8 vertebra. 

The October 2013 VA nerve examination found that the Veteran had decreased C6-8 (hand and fingers) sensation in both arms.  The examiner found the Veteran had mild bilateral incomplete paralysis of the ulnar nerve.  The October 2013 VA spine examination, however, found that the Veteran had mild incomplete paralysis of the lower radicular group on the right, and moderate incomplete paralysis of the lower radicular group on the left. 

In 2015, the Board noted that it was not apparent from the medical opinions and records if the Veteran's weakness in his extremities could be attributed to his radiculopathy/neuropathy, and should therefore be considered in his increased rating claims, or if this is a separate disability for which he is seeking additional service connection.  The Board additionally noted that the most recent VA examination (2013) included both a peripheral nerves examination and a spine examination which addressed radiculopathy of different nerves and at different severities.  The 2013 examination, similarly, provided different severity levels for the lower extremities.  Given these discrepancies, the Board remanded the claims for additional adequate examination.

A January 2016 record noted the Veteran had he had lower extremity deep tendon reflexes of 2+ (normal) and intact.  His strength was 5/5 (normal) bilaterally.  Monofilament testing showed some decreased sensation with foot drop noted on the left with dorsiflexion on the left and decreased sensation of the left foot.

In February 2016, the Veteran was afforded fee-basis VA neck and nerve examinations.  The neck examiner found that the Veteran had mild paresthesias and numbness of the right upper extremity and moderate paresthesias and numbness of the left upper extremity.  He was noted to have left C7 nerve root (middle radicular group) involvement and bilateral C8/T1 nerve root (lower radicular group) involvement.  The severity of his radiculopathy was noted to be moderate, bilaterally.  The nerve examiner assessed mild incomplete paralysis of the left median nerve, mild incomplete paralysis of the right and left ulnar nerve.  He was also noted to have mild incomplete paralysis of the right and left sciatic nerves.  The examination report cited a February 2016 EMG that showed normal results for the bilateral upper extremities.  

A separate medical opinion was also provided in February 2016.  Regarding the Board's questions as to whether the Veteran's upper and lower extremity weakness were symptoms associated with his service-connected radiculopathies, or if they were symptoms of a separate disability, the examiner stated the Veteran's "examination today and by history does not correlate with expected anatomical results from defined pathology."  The examiner noted that a history of a T-12 fracture would make it difficult to explain the findings on examination.  The Veteran's subjective complaints of diminished sensation in the median and ulnar nerve distribution, and bilateral sciatic nerve distribution are not fully explained by "in-service pathology."  The examiner noted that there was no repeatable evidence of notable weakness on examination.  The examiner noted that the remand was requesting "specific conclusions based on examination and subjective history as given by the claimant and subjective findings of sensation as noted to light touch modality in the distribution" of sciatic nerve, radial ulnar nerve, and median nerves.  A 2/16 EMG did not show evidence of radiculopathy.  "The nerve conduction study does not support a connection to service-connected spine disorders or his service-related radiculopathies, therefore it is less likely than not related to either condition."

The Board notes that a 2005 VA neurologist and the December 2009 examiner both indicated that the Veteran may have a neurological disability separate from his spine injury.  Both health care providers discussed the possibility of multiple sclerosis, although noted that the evidence did not yet support such a diagnosis.  Both health care providers also suggested additional testing to help resolve the abnormal neurological findings and complaints.  Although the fee-basis examiners have indicated they reviewed VA records in conjunction with their evaluations, it is unclear if the Veteran's SSA records, which contained private treatment records regarding multiple right and left arm injuries were also reviewed and considered when discussing the Veteran's neurological and "weakness" in his upper extremities.  It appears that the 2016 examiner found that the Veteran's upper and lower extremity neurological disorders were not related to his service-connected thoracic or cervical spine disabilities.  However, it does not appear the February 2016 examiner provided an etiology of his neurological disorders.  The Board will remand these claims for another attempt at clarity on the Veteran's subjective neurological and "weakness" complaints. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination.  The examiner should review the Veteran's virtual record, including private treatment records (contained in the SSA records) which address his prior right and left arm injuries/surgeries, and this REMAND.  The examiner is also asked to review the February 2005 VA neurosurgery consultation and December 2009 examination which discuss multiple sclerosis and additional testing that may be helpful in determining the etiology of the Veteran's symptoms.  If any of the discussed testing would be beneficial to the examiner, and the Veteran agrees, he should be scheduled for all such appropriate testing.  Following a review of the record, examination/testing and interview of the Veteran, the examiner should provide the following opinions:

a) What nerves are impaired by the Veteran's service-connected thoracic and cervical spine disabilities, and to what severity? The Board notes that the sciatic, middle radicular and lower radicular nerves were most recently found to be impaired. 

b) If the examiner determines that the impaired nerves are not a result of the Veteran's service-connected thoracic and cervical spine disabilities, then the examiner must address the etiology of the nerve impairment, including etiology.

c) Does the Veteran have an impairment of his upper extremities which results in objective weakness?  If yes, is it at least as likely as not (50/50 probability or greater) that the weakness is due to or caused by the Veteran's service-connected disabilities?

Provide a full explanation/rationale for all opinions expressed.

2.  Thereafter, the claims should be readjudicated.  If the full benefits sought on appeal are not awarded, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


